DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Page 10, last line of paragraph [0029] in the specification included a phrase “the low voltage power supply 106 comprises a buck-boost voltage regulator” which was not properly described in the applications as filed. There is no drawing figure or description of a buck-boost voltage regulator connected as the recited limitation “a low voltage power supply comprising a buck-boost regulator, coupled to said energy storage component and to said return node, said return node providing a return reference voltage, wherein said low voltage power supply receives said voltage and generates an output voltage on an output node that is referenced to said return reference voltage.” The description of the low voltage power supply and shown in the drawing of figure 2 is a linear voltage regulator that connected to the energy storage component and to the return node.
	Claims 2-7, 9-14, and 16-20 are rejected as dependent on the above claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zahn (2006/0028582) in view of Williams et al. (2009/0115385) and further in view of Radiant Research Limited (GB 2491550 A).
Claim 1, Zahn discloses a power supply, comprising a low voltage power supply (Voltage regulator 27) and a wireless transceiver (Bluetooth module, Fig. 6), coupled to and an output node of the voltage regulator 27, configured to employ said output voltage to transmit and receive messages.
Thus, Zahn discloses the invention substantially as claimed, but does not disclose a ground leakage current power supply, comprising: a hot node that is coupled to a hot wire of an AC power source, and an earth ground node that is coupled to an earth ground, wherein a neutral wire of said AC power source is not present; an energy storage component, coupled to a return node and coupled in series to a current limiter that receives rectified power from said AC power source, wherein said current limiter enables said energy storage component to charge to a voltage at a rate that limits ground leakage current to a prescribed value; a low voltage power supply that includes a linear voltage regulator, coupled to said energy storage component and to a return node, said return node providing a return reference voltage, wherein said low voltage power supply receives said voltage and generates an output voltage on an output node that is referenced to said return reference voltage.
However, in the same field of endeavor, William discloses a ground leakage current power supply (Fig. 3 and see P[0027], [0080]-[0081]... power supply is operable to limit the leakage current to ground...), comprising:
a hot node (a node between R102 and diode D108) that is coupled to a hot wire (BLK) of an AC power source (see P[0050]... The power supply circuit 48 derives its power input from the AC line...), and an earth ground node (GRN) that is coupled to an earth ground, wherein a neutral wire of said AC power source is not present (neutral wire is not connected or used);
an energy storage component (C103, and see P[0092]... capacitor C103 that accumulates the charge allowed by the current limit circuit until it reaches approximately the Zener voltage of Zener diode D102...), coupled to a return node (P-GND) and coupled in series to a current limiter (Current limit 60 excluded capacitor C103) that is coupled to receive rectified power (58, and see P[0090]...the diode bridge rectifier 58 formed with diodes D107, D106, D108 and D105...) from said AC power source, wherein said current limiter enables said energy storage component to charge to a voltage value at a rate that limits ground leakage current to a prescribed leakage value; and a low voltage power supply (buck regulator 66), coupled to said energy storage component and to a return node (P-GND), said return node providing a return reference voltage (P-GND is ground voltage), and configured to receive said voltage value, and configured generate a regulated output voltage (P+3.3V) that is referenced to said return reference voltage (P-GND).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to implement the power supply of Zahn with the ground leakage current power supply of William included the current limit circuit and the low voltage regulator in order to limit a corresponding one of the leakage current to ground to a selected level.
However, Zahn and William does not disclose a low voltage power supply comprises a buck-boost regulator.
However, in the same field of endeavor, Radiant discloses a low voltage power supply can be a linear voltage regulator or a buck regulator or a buck-boost regulator as a design choice (see pages 7-8) and furthermore, Williams discloses the buck regulator and the buck-boost regulator are equivalent regulators which classified as non-isolated converter for switched-mode power supplies.
Therefore, because these two voltage regulators were art-recognized equivalents before the effective filing date of the claimed invention was made, one of ordinary skill in the art would have found it obvious to substitute the buck regulator for the buck-boost regulator.
Claim 2, Williams discloses the ground leakage current power supply as recited in claim 1, wherein said energy storage component comprises a capacitor (capacitor C103, see Williams).
Claim 3, Williams discloses the ground leakage current power supply as recited in claim 1, wherein said current limiter comprises an active current limiter circuit (transistors Q109 and Q110).
Claim 4, Williams discloses the ground leakage current power supply as recited in claim 1, wherein said current limiter comprises a passive current limiter circuit (Resistors R103-104, R127-128, R131, and capacitor 107).
Claim 5, Williams disclose the ground leakage current power supply as recited in claim 4, wherein said regulated output voltage comprises a value of approximately 3.3 volts DC (Williams, see P[0094]...3.3V...).
Claims 6-7, Williams and Radiant disclose the invention substantially as claimed, but does not disclose wherein the low voltage power supply is configured to supply a 25 or 6 milliampere current to a load for at least 1 millisecond or 47 seconds. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the low voltage power supply is configured to supply a 25 or 6 milliampere current to the load for at least 1 millisecond or 47 seconds, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Claims 8-20 are rejected as above since the elements and limitations are similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             8/19/22